MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 179 
Docket:	   Pen-16-354	
Argued:	   March	3,	2017	
Decided:	  August	15,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                   ESTATE	OF	PAUL	F.	TREWORGY	et	al.	
                                   	
                                  v.	
                                   	
    COMMISSIONER,	DEPARTMENT	OF	HEALTH	AND	HUMAN	SERVICES,	et	al.	
	
	
HUMPRHEY,	J.	

       [¶1]	 	 Jane	 M.	 Treworgy,	 John	 F.	 Treworgy,	 and	 the	 Estate	 of	 Paul	 F.	

Treworgy	(collectively,	the	Treworgys)	appeal	from	a	judgment	entered	in	the	

Superior	Court	(Penobscot	County,	Mallonee,	J.)	dismissing	their	constitutional	

and	 statutory	 claims	 against	 the	 Commissioner	 of	 the	 Department	 of	 Health	

and	 Human	 Services	 and	 two	 Department	 employees,	 Jodi	 Ingraham	 and	

Martha	 Perkins.	 	 The	 court	 concluded	 that	 the	 Treworgys’	 claims	 are	

precluded	by	a	previous	judgment	in	the	Commissioner’s	favor	in	an	action	in	

federal	 court	 arising	 out	 of	 the	 same	 allegedly	 wrongful	 acts.	 	 We	 affirm	 the	

judgment.		
2	

                                            I.		BACKGROUND	

        [¶2]		In	both	their	June	2014	action	in	federal	court	and	their	February	

2016	action	in	the	Superior	Court,	the	Treworgys	alleged	the	following	facts.		

See	Sabina	v.	JPMorgan	Chase	Bank,	N.A.,	2016 ME 141,	¶	2,	148 A.3d 284.		Paul	

Treworgy	 was	 Jane’s	 husband	 and	 John’s	 father.	 	 In	 June	 2010,	 after	

encountering	 various	 health	 problems,	 he	 signed	 an	 advance	 healthcare	

directive	 authorizing	 Jane	 (or,	 in	 the	 alternative,	 John)	 to	 make	 healthcare	

decisions	for	him.		See	18-A	M.R.S.	§§	5-801,	5-802	(2016).		He	indicated	that	

he	wanted	Jane	to	serve	as	his	guardian	if	he	ever	needed	one,	that	he	wanted	

“to	 be	 kept	 alive	 as	 long	 as	 possible	 within	 the	 limits	 of	 generally	 accepted	

health	 care	 standards,”	 and	 that	 he	 did	 not	 want	 to	 be	 given	 morphine	 or	

other	opiates	unless	he	was	in	extreme	pain.			

        [¶3]		The	Treworgys	allege	that	despite	being	aware	of	Paul’s	wishes	as	

expressed	 in	 his	 advance	 healthcare	 directive,	 the	 Department,	 through	 its	

employees,	 unlawfully	 instituted	 temporary	 guardianship	 proceedings,	 see	

18-A	 M.R.S.	 §	5-310-A	 (2016),1	 and	 took	 control	 of	 his	 healthcare	 decisions.		

The	Treworgys	also	allege	that	while	acting	unlawfully	as	the	public	guardian,	
   1	 	 Title	 18-A	 M.R.S.	 §	 5-310-A(a)	 (2016)	 provides	 that	 “[w]hen	 a	 person	 alleged	 to	 be	

incapacitated	 has	 no	 guardian	 and	 an	 emergency	 exists	 and	 no	 other	 person	 appears	 to	 have	
authority	 to	 act	 in	 the	 circumstances	 .	 .	 .	 [the	 Probate	 Court]	 may	 enter	 an	 order,	 ex	 parte	 or	
otherwise,	appointing	a	temporary	guardian	in	order	to	prevent	serious,	immediate	and	irreparable	
harm	to	the	health	or	financial	interests	of	the	person	alleged	to	be	incapacitated.”	
                                                                                         3	

the	 Department,	 through	 its	 employees,	 made	 healthcare	 decisions	 for	 Paul	

that	ran	contrary	to	his	wishes	and	the	wishes	of	Jane	and	John.		According	to	

the	 Treworgys’	 complaints,	 the	 Department	 and	 its	 employees	 took	

unauthorized	steps	to	place	Paul	in	a	nursing	home	in	September	2011,	where	

he	was	mistreated;	ordered	the	administration	of	opiates	and	cessation	of	his	

cancer	 treatment;	 and	 refused	 to	 disclose	 documentation	 to	 the	 Treworgys.		

Paul	died	in	the	nursing	home	on	October	29,	2011.			

      [¶4]	 	 The	 Treworgys	 first	 filed	 an	 action	 in	 the	 United	 States	 District	

Court	for	the	District	of	Maine	on	June	13,	2014.		They	named	as	defendants	

the	 Commissioner,	 in	 her	 official	 capacity;	 Ingraham,	 “in	 her	 individual	

capacity”;	 the	 Penobscot	 County	 Commissioners;	 and	 the	 Penobscot	 County	

Register	 of	 Probate,	 in	 her	 official	 capacity.	 	 Pursuant	 to	 42	U.S.C.S.	 §	 1983	

(LEXIS	through	Pub.	L.	No.	115-45),	the	Treworgys	claimed	that	all	defendants	

violated	 various	 rights	 guaranteed	 by	 the	 United	 States	 Constitution.	 	 They	

also	 claimed	 violations	 of	 the	 Maine	 Constitution	 and	 Maine’s	 Uniform	

Health-Care	Decisions	Act,	see	18-A	M.R.S.	§§	5-801	to	5-818	(2016).	

	     [¶5]		In	February	2015,	the	court	(Singal,	J.)	dismissed	all	claims	against	

the	 Commissioner	 and	 the	 County	 defendants	 with	 prejudice	 for	 failure	 to	

state	a	claim	upon	which	relief	could	be	granted.		See	Fed.	R.	Civ.	P.	12(b)(6).		
4	

It	 also	 dismissed	 the	 claims	 against	 Ingraham	 without	 prejudice	 upon	

determining	that	the	Treworgys	did	not	demonstrate	good	cause	for	failing	to	

timely	serve	her.		The	Treworgys	did	not	appeal	from	the	judgment.			

	       [¶6]	 	 Approximately	 one	 year	 later,	 the	 Treworgys	 filed	 the	 Superior	

Court	 action	 giving	 rise	 to	 this	 appeal.	 	 In	 this	 action,	 they	 named	 the	

Commissioner,	 in	 her	 official	 capacity;	 Ingraham;	 and	 Perkins	 as	 defendants.		

They	 alleged	 the	 facts	 described	 above.	 	 Against	 the	 Commissioner,	 they	

asserted	claims	for	breach	of	fiduciary	duty	and	breach	of	a	duty	to	properly	

supervise	employees.		Against	Ingraham	and	Perkins,	they	asserted	claims	for	

due	 process	 and	 privacy	 rights	 violations	 pursuant	 to	 the	 Maine	 Civil	 Rights	

Act,	 see	 5	 M.R.S.	 §§	4681-4685	 (2016),	 and	 violation	 of	 the	 Uniform	

Health-Care	Decisions	Act,	see	18-A	M.R.S.	§§	5-801	to	5-818.	

	       [¶7]	 	 The	 Commissioner,	 Ingraham,	 and	 Perkins	 moved	 to	 dismiss	 the	

Treworgys’	 claims,	 arguing,	 inter	 alia,	 that	 the	 claims	 against	 the	

Commissioner	 were	 barred	 by	 the	 doctrine	 of	 res	 judicata	 given	 the	

disposition	 of	 the	 prior	 action	 in	 federal	 court.	 	 They	 attached	 a	 copy	 of	 the	

Treworgys’	federal	court	complaint.2		In	a	reply	to	the	Treworgys’	opposition,	


   2	 	 Although	 the	 record	 therefore	 included	 materials	 outside	 the	 pleadings,	 the	 proceeding	 was	

not	transformed	into	a	summary	judgment	proceeding	because	those	materials	were	public	records	
and	their	authenticity	was	not	challenged.		See	Moody	v.	State	Liquor	&	Lottery	Comm’n,	2004 ME 20,	
¶	11,	843 A.2d 43 (“[O]fficial	public	documents,	documents	that	are	central	to	the	plaintiff’s	claim,	
                                                                                                         5	

they	argued	that	the	statutory	claims	against	Ingraham	and	Perkins	were	also	

precluded	 by	 the	 judgment	 in	 the	 Commissioner’s	 favor	 in	 the	 previous	

federal	court	action.			

	       [¶8]		After	holding	a	hearing,	the	court	(Mallonee,	J.)	dismissed	all	of	the	

Treworgys’	 claims.	 	 The	 court	 concluded	 that	 the	 claims	 against	 all	 three	

defendants	were	barred	by	the	claim	preclusion	component	of	the	doctrine	of	

res	 judicata,	 in	 part	 because	 “[a]ll	 parties	 to	 [the	 Superior	 Court]	 action	 are	

the	same	as	the	named	parties	in	the	federal	case	or	are	in	privity	with	them.”			

	       [¶9]		The	Treworgys	filed	this	timely	appeal.			

                                           II.		DISCUSSION	

	       [¶10]	 	 The	 Treworgys	 argue	 that	 the	 court	 erred	 by	 dismissing	 their	

claims	 against	 Ingraham	 and	 Perkins	 on	 claim	 preclusion	 grounds.3	 	 We	

review	 the	 grant	 of	 a	 motion	 to	 dismiss	 de	 novo,	 viewing	 the	 factual	

allegations	 in	 the	 complaint	 as	 if	 they	 were	 admitted	 and	 “in	 the	 light	 most	

favorable	 to	 the	 plaintiff.”	 	 Andrews	 v.	 Sheepscot	 Island	 Co.,	 2016 ME 68,	 ¶	8,	

and	 documents	 referred	 to	 in	 the	 complaint	 may	 be	 properly	 considered	 on	 a	 motion	 to	 dismiss	
without	 converting	 the	 motion	 to	 one	 for	 a	 summary	 judgment	 when	 the	 authenticity	 of	 such	
documents	is	not	challenged.”).	

    3		Although	in	their	brief	the	Treworgys	also	argued	that	the	court	erred	by	concluding	that	their	

claims	 against	 the	 Commissioner	 are	 barred,	 they	 now	 concede	 that	 they	 cannot	 succeed	 in	 that	
argument.		We	agree,	and	we	do	not	discuss	the	issue	further.		And	because	we	affirm	the	court’s	
dismissal	of	the	Treworgys’	claims	on	res	judicata	grounds,	we	do	not	reach	the	parties’	arguments	
as	 to	 whether	 the	 substantive	 allegations	 in	 the	 Treworgys’	 complaint	 would	 otherwise	 be	
sufficient	to	entitle	them	to	relief.	
6	

138 A.3d 1197  (quotation	 marks	 omitted).	 	 We	 examine	 de	 novo	 the	 legal	

question	 of	 whether	 the	 trial	 court	 correctly	 applied	 the	 doctrine	 of	 res	

judicata.		In	re	M.M.,	2014 ME 15,	¶	14,	86 A.3d 622.	

	        [¶11]		“The	doctrine	of	res	judicata	prevents	the	relitigation	of	matters	

already	 decided,”	 Portland	 Water	 Dist.	 v.	 Town	 of	 Standish,	 2008 ME 23,	 ¶	 7,	

940 A.2d 1097,	 in	 order	 to	 promote	 “judicial	 economy	 and	 efficiency,	 the	

stability	 of	 final	 judgments,	 and	 fairness	 to	 litigants,”	 Beegan	 v.	 Schmidt,	

451 A.2d 642,	 646	 (Me.	 1982).4	 	 “In	 determining	 the	 preclusive	 effect	 of	 a	

federal	 court	 judgment,	 federal	 law	 controls.”	 	 Brown	 v.	 Osier,	 628 A.2d 125,	

127	 (Me.	 1993).	 	 According	 to	 federal	 law,	 the	 elements	 of	 claim	 preclusion,	

the	branch	of	res	judicata	at	issue	here,	are	“(1)	a	final	judgment	on	the	merits	

in	 an	 earlier	 proceeding,	 (2)	 sufficient	 identicality	 between	 the	 causes	 of	

action	 asserted	 in	 the	 earlier	 and	 later	 suits,	 and	 (3)	 sufficient	 identicality	

between	 the	 parties	 in	 the	 two	 actions.”	 	 Hatch	 v.	 Trail	 King	 Indus.,	 699 F.3d
38,	45	(1st	Cir.	2012)	(quotation	marks	omitted).	

	        [¶12]	 	 We	 have	 no	 difficulty	 concluding	 that	 the	 first	 two	 elements	 of	

claim	 preclusion	 are	 met	 in	 this	 case.	 	 As	 to	 the	 first	 element,	 the	 federal	
   4	 	 “Claim	 preclusion	 relieves	 parties	 of	 the	 cost	 and	 vexation	 of	 multiple	 lawsuits,	 conserves	

judicial	resources,	and	encourages	reliance	on	adjudication.”		Hatch	v.	Trail	King	Indus.,	699 F.3d 38,	
45	 (1st	 Cir.	 2012)	 (alterations	 omitted)	 (quotation	 marks	 omitted).	 	 “[T]he	 public	 should	 not	 be	
called	 on	 to	 bear	 the	 expense	 of	 two	 trials	 where	 one	 will	 suffice.”	 	 Pillsbury	 v.	 Kesslen	 Shoe	 Co.,	
136 Me. 235,	238,	7 A.2d 898 (1939).	
                                                                                              7	

court’s	 dismissal	 of	 the	 Treworgys’	 claims	 against	 the	 Commissioner	 for	

failure	 to	 state	 a	 claim,	 from	 which	 they	 did	 not	 appeal,	 constitutes	 a	 final	

judgment	on	the	merits	of	those	claims.		See	AVX	Corp.	v.	Cabot	Corp.,	424 F.3d
28,	 30	 (1st	 Cir.	 2005)	 (“Ordinarily,	 a	 dismissal	 for	 failure	 to	 state	 a	 claim	 is	

treated	 as	 a	 dismissal	 on	 the	 merits	 .	 .	 .	 .”).	 	 As	 to	 the	 second	 element,	 the	

factual	allegations	that	formed	the	basis	for	the	Treworgys’	claims	against	the	

Commissioner	 in	 the	 previous	 action	 are	 the	 same	 as	 those	 that	 give	 rise	 to	

the	claims	against	Ingraham	and	Perkins	in	the	present	action,	meaning	that	

the	 “causes	 of	 action”	 are	 sufficiently	 identical.	 	 See	 Gonzalez	 v.	 Banco	 Cent.	

Corp.,	 27 F.3d 751,	 755	 (1st	 Cir.	 1994)	 (“The	 necessary	 identity	 [between	

causes	of	action]	will	be	found	to	exist	if	both	sets	of	claims	.	.	.	derive	from	a	

common	nucleus	of	operative	facts.”).	

	      [¶13]	 	 Thus,	 only	 the	 third	 element	 of	 claim	 preclusion—the	

requirement	 of	 “sufficient	 identicality	 between	 the	 parties	 in	 the	 two	

actions”—is	at	issue	here.		Hatch, 699 F.3d	at	45 (quotation	marks	omitted).		

Although	 courts	 have	 discussed	 this	 measure	 of	 relatedness	 between	 the	

parties	 in	 the	 two	 actions	 using	 the	 term	 “privity,”	 e.g.,	 Guardianship	 of	

Jewel	M.,	2010 ME 80,	¶	40,	2 A.3d 301,	the	First	Circuit	Court	of	Appeals	has	

further	developed	the	contours	of	the	inquiry:	
8	

      [C]laim	preclusion	applies	if	the	new	defendant	is	closely	related	
      to	a	defendant	from	the	original	action	.	.	.	,	not	merely	when	the	
      two	defendants	are	in	privity.	.	.	.	Whether	a	close	and	significant	
      relationship	exists	between	an	original	defendant	and	a	defendant	
      only	 named	 in	 a	 later	 suit	 varies	 with	 the	 facts.	 .	 .	 .	 The	 common	
      factors	 [are]	 that	 the	 later	 claims	 were	 or	 could	 have	 been	
      brought	against	the	original	defendant	in	the	original	suit	and	the	
      subsequent	suit	tried	to	hold	related	defendants	liable	on	related	
      claims.	
      	
Airframe	 Sys.	 v.	 Raytheon	 Co.,	 601 F.3d 9,	 17-18	 (1st	 Cir.	 2010)	 (alteration	

omitted)	(quotation	marks	omitted);	see	Silva	v.	City	of	New	Bedford,	660 F.3d
76,	 80	 (1st	 Cir.	 2011).	 	 This	 approach	 is	 consistent	 with	 our	 expressed	

methodology	 of	 “look[ing]	 beyond	 the	 nominal	 parties	 of	 record	 to	 the	 real	

parties	 in	 interest”	 to	 determine	 whether	 a	 party	 will	 be	 bound	 by	 a	 prior	

judgment.	 	 Ne.	 Harbor	 Golf	 Club,	 Inc.	 v.	 Town	 of	 Mount	 Desert,	 618 A.2d 225,	

227	(Me.	1992)	(quotation	marks	omitted).		“[S]ubstance	over	form	controls	

the	inquiry	into	whether	privity	will	be	found.”		Id.		

	         [¶14]		The	Treworgys	point	out	that	the	prior	judgment	was	in	favor	of	

the	 Commissioner	 in	 her	 official	 capacity,	 while	 in	 the	 present	 action	 they	

have	 sued	 Ingraham	 and	 Perkins	 in	 their	 individual	 capacities.5	 	 They	 argue	

that	Ingraham	and	Perkins—as	individuals—therefore	do	not	have	the	type	of	


     5	 	 Although	 in	 their	 Superior	 Court	 complaint	 the	 Treworgys	 did	 not	 expressly	 state	 whether	

they	 were	 suing	 Ingraham	 and	 Perkins	 in	 their	 individual	 or	 official	 capacities,	 we	 accept	 the	
parties’	representations	that	Ingraham	and	Perkins	were	sued	as	individuals.	
                                                                                           9	

relationship	with	the	Commissioner—as	a	placeholder	for	the	government—

that	is	required	for	claim	preclusion	to	apply.			

	      [¶15]		We	addressed	this	issue	directly	in	Brown,	applying	federal	claim	

preclusion	law. 628 A.2d	at	127-29.		In	that	case,	in	an	action	in	the	Superior	

Court,	 the	 plaintiff	 asserted	 constitutional	 claims	 against	 a	 government-run	

school	 and	 two	 school	 employees	 in	 their	 individual	 and	 official	 capacities.		

Id.	at	 126.	 	 At	 the	 same	 time,	 in	 federal	 court,	 the	 plaintiff	 asserted	 federal	

statutory	claims	against	the	school,	and	the	federal	court	entered	a	judgment	

in	the	school’s	favor.		Id.	at	126-27.		Both	actions	arose	out	of	allegations	that	

the	school,	through	its	employees,	forced	the	plaintiff	to	retire	because	of	his	

age.	 	 Id.	 at	 126.	 	 The	 Superior	 Court	 dismissed	 the	 claims	 against	 the	 school	

employees,	 concluding	 that	 they	 were	 precluded	 by	 the	 federal	 court	

judgment	in	the	school’s	favor.		Id.	at	127.	

	      [¶16]		We	affirmed	the	dismissal.		Id.	at	129.		We	first	noted	that	“[s]uits	

against	 employees	 in	 their	 official	 capacities	 are	 essentially	 suits	 against	 the	

government	 entities	 for	 which	 they	 work”	 and	 that	 “an	 official	 sued	 in	 his	

individual	 capacity	 is	 generally	 not	 considered	 to	 be	 in	 privity	 with	 the	

government	 for	 purposes	 of	 res	 judicata.”	 	 Id.	 at	 128	 (alterations	 omitted)	

(quotation	 marks	 omitted).	 	 We	 held,	 however,	 that	 the	 school	 employees’	
10	

interests	were	sufficiently	aligned	with	the	government’s	for	claim	preclusion	

to	 apply	 because	 the	 plaintiff	 sought	 “redress	 for	 the	 acts	 of	 [the	 employees	

undertaken]	 solely	 in	 their	 roles	 as	 supervisors	 at	 the	 [s]chool,	 i.e.,	 in	 their	

official	 capacities.”	 	 Id.	 at	 129.	 	 The	 plaintiff	 could	 not	 “be	 permitted	 to	

circumvent	the	sound	principles	of	res	judicata	merely	by	including	the	word	

‘individually’	in	his	complaint.”		Id.	

	      [¶17]	 	 The	 First	 Circuit	 Court	 of	 Appeals	 reached	 the	 same	 conclusion	

recently	in	Silva, 660 F.3d	at	80.		In	that	case,	the	plaintiff	first	sued	two	city	

police	 officers	 based	 on	 injuries	 she	 received	 from	 an	 altercation	 that	

occurred	 when	 the	 officers	 arrested	 her	 at	 a	 nightclub.	 	 Id.	 at	 78-79.	 	 The	

plaintiff	then	initiated	a	second	suit	based	on	the	same	incident	in	which	she	

named	 the	 city	 as	 a	 defendant.	 	 Id.	 at	 78,	 80.	 	 Addressing	 the	 issue	 of	 the	

relatedness	 of	 the	 parties	 for	 claim	 preclusion	 purposes,	 citing	 Airframe,
601 F.3d	 at	 17,	 the	 court	 reiterated	 that	 claim	 preclusion	 applies	 if	 the	 new	

defendant	 “is	 closely	 related	 to	 a	 defendant	 from	 the	 original	 action.”	 	 Silva,
660 F.3d	at	80 (quotation	marks	omitted).		The	court	held	that	the	plaintiff’s	

claims	against	the	city	were	precluded	by	the	previous	judgment	in	her	action	

against	 the	 individual	 officers,	 reasoning	 that	 the	 officers	 and	 the	 city	 were	

“sufficiently	 closely	 related	 for	 purposes	 of	 claim	 preclusion”	 because	 the	
                                                                                                             11	

officers	 “were	 employees	 of	 the	 [c]ity	 and	 were	 acting	 within	 the	 scope	 of	

their	employment	during	the	nightclub	incident	that	gave	rise	to	the	claims	in	

the	 two	 cases,”	 and	 the	 plaintiff’s	 claims	 against	 the	 city	 were	 “based	 on	 the	

officers’	actions.”		Id.		The	court	also	cited	Negron-Fuentes	v.	UPS	Supply	Chain	

Solutions,	532 F.3d 1,	10	(1st	Cir.	2008),	in	which	it	had	previously	suggested	

that	 claim	 preclusion	 would	 apply	 “when	 a	 government	 is	 sued	 first	

(unsuccessfully)	 and	 officers	 in	 their	 personal	 capacities	 [are]	 sued	

afterwards	on	the	same	theory.”		See	Silva, 660 F.3d	at	80.	

	        [¶18]		We	are	not	persuaded	by	the	Treworgys’	attempts	to	distinguish	

Brown	and	similar	cases.		See	Negron-Fuentes, 532 F.3d	at	10;	Silva, 660 F.3d	

at	80;	Cohen	v.	Shea,	788	F.	Supp.	66,	67-68	(D.	Mass.	1992);	see	also	Schuster	

v.	Martin,	861 F.2d 1369,	1373	(5th	Cir.	1988);	Lamb	v.	Geovjian,	683 A.2d 731,	

735	(Vt.	1996).		Although	on	appeal	the	Treworgys	have	labeled	Ingraham	and	

Perkins	as	“individual”	defendants,	their	claims	are	based	entirely	on	alleged	

actions	 and	 omissions	 by	 those	 defendants	 in	 their	 roles	 as	 an	 arm	 of	 the	

State,	 which	 has	 the	 duty	 to	 act	 as	 the	 public	 guardian.6	 	 See	 18-A	 M.R.S.	


    6	
     	 Also,	 contrary	 to	 the	 Treworgys’	 contention,	 the	 fact	 that	 the	 federal	 court	 dismissed	 the	
claims	 against	 Ingraham	 without	 prejudice	 does	 not	 lead	 ineluctably	 to	 the	 conclusion	 that	 a	
subsequent	 claim	against	 Ingraham	 must	 be	 allowed	 to	 proceed.	 	 The	 federal	 court	 dismissed	 the	
claims	against	Ingraham	because	the	Treworgys	failed	to	timely	serve	her	and	failed	to	show	good	
cause	 why.	 	 We	 decline	 to	 treat	 the	 court’s	 dismissal	 as	 an	 advisory	 mandate	 that	 a	 hypothetical	
subsequent	suit	could	not	be	precluded.	
12	

§	5-601(b)	(2016).		We	therefore	conclude	that	Ingraham	and	Perkins	have	a	

sufficiently	close	relationship	to	the	Commissioner	to	satisfy	the	requirement	

of	 claim	 preclusion	 of	 “sufficient	 identicality	 between	 the	 parties	 in	 the	 two	

actions.”		Hatch, 699 F.3d	at	45 (quotation	marks	omitted).		Because	the	other	

two	elements	of	claim	preclusion	are	met,	the	trial	court	did	not	err	when	it	

determined	 that	 the	 Treworgys’	 claims	 against	 Ingraham	 and	 Perkins	 are	

precluded	by	the	previous	judgment	in	the	Commissioner’s	favor.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	      	     	     	
	
Cynthia	A.	Dill,	Esq.	(orally),	Troubh	Heisler,	PA,	Portland,	for	appellants	Jane	
M.	Treworgy,	John	F.	Treworgy,	and	the	Estate	of	Paul	F.	Treworgy	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Christopher	 C.	 Taub,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellees	Jodi	Ingraham,	
Martha	 Perkins,	 and	 the	 Commissioner	 of	 the	 Department	 of	 Health	 and	
Human	Services	
	
	
Penobscot	County	Superior	Court	docket	number	CV-2016-20	
FOR	CLERK	REFERENCE	ONLY